DETAILED ACTION
This action is in response to the request for continued examination filed 4 September 2020.
Claim 4 is cancelled.
Claims 3, 5-13, 15-27, 29-34, 36-37, and 43-44 are original.
Claims 2, 14, 28, 35, and 39 are previously presented.
Claims 1, 38, and 40-42 are currently amended.
Claims 1-3 and 5-44 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 September 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 41 is objected to because of the following informalities:  The claim recites “to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible”. This appears to be a clerical error where “to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (mental concepts grouping) without significantly more.

Regarding claim 38:
Step 1:
[carrying out the steps of a method]” and falls within the statutory category of articles of manufacture. [MPEP 2106.03]
Step 2A – prong one:
The claim recites “confirming that a maxillo-mandibular relationship of an individual lacking sufficient dentition to define an occlusal position is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual”; which is a process that may be performed in the human mind with or without physical aid, see for example [00105] of the specification – “In some embodiments, the maxillo-mandibular relationship is confirmed to be in rest position by observing the individual moving their jaw in specific ways, for example observing the individual while the individual relaxes their jaw, licks their lips, or swallows.” See also [00140]-[00141] describing viewing EMG data. Thus, the “confirming” may also comprise monitoring the data (e.g. viewing it on a screen) to perform the judgement or evaluation by the human mind. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception. [MPEP 2106.04(a)(2) III]
Step 2A – prong two:
The claim recites “non-transitory computer readable medium comprising instructions”; however, this is mere instruction to apply the judicial exception using generic computer components, see for example [00176] of the specification. Such application via computer components does not incorporate the judicial exception into a practical application. [MPEP 2106.04(d) I and MPEP 2106.05(f)]
“assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis"] Such data gathering does not incorporate the judicial exception into a practical application. [MPEP 2106.04(d) I and MPEP 2106.05(g)]
Taken collectively, the claim is using generic computer components to apply steps of making a determination as to when to gather data and then gathering the data which does not meaningfully limit the judicial exception such that it is integrated into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As discussed above, the claim recites an additional data gathering element; however, such data gathering is insignificant extra-solution activity [MPEP 2016.05(g) – e.g. “assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis"].
Taken collectively, the claim is using generic computer components to apply steps of making a determination as to when to gather data and then gathering the data which does not provide for significantly more than the judicial exception itself [MPEP 2106.05(g) – e.g. Cutting hair after first determining the hair style].
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva (US 2007/0207437 A1) in view of Breckmans (US 20110129792 A1), Pawlowicz (US 20080215113 A1), and Chan (CHAN, C. A. "Applying the neuromuscular principles in TMD and Orthodontics." J of the American Orthodontic Society (2004), pp. 1-23. Obtained from http://www.claytonchandds.com/pdf/JAOS/JAOS%20Applying%20Neuromuscular%20Principles%20in%20TMD%20and%20Orthodontic%20Treatment-Japan%20Article.pdf on 30 March 2017).

Regarding claim 1, Sachdeva teaches a method of acquiring data from an individual ([0016]: “3D data of the face, skull and jaw is obtained”; [0055]: e.g. “3D scan data obtained from …”; [0064]-[0075] titled “Capture of Image Information”) for preparing a 3D model of the individual ([0055]: e.g. ‘This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model,"’; [0076]-[0091] titled “Superposition or Registration of the Data Sets”), the method comprising:
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”), at least a portion of a maxillary arch of the individual and at least a portion of a mandibular arch of the individual ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) to acquire a first data set of the at least a portion of the maxillary arch and at least a portion of the mandibular arch (as for the immediately preceding limitation);
rendering the first data set. resulting in a maxillary arch rendering and a mandibular arch rendering (Figs 4, 6, 8-10, 21, [0015]: “Secondly, the instructions include instructions for displaying the composite, combined digital representation of the craniofacial anatomical structures to a user of the system, for example on the user interface of the general purpose computer system.”; [0016]: “Then, the general-purpose computer superimposes the data to place all the data in one common coordinate system to create a virtual patient model. Scaling of the data may be performed in this step. The virtual patient model is displayed to the user of the system.”; [0021]: “For example, the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.”; [0055]: “This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model," shown on the display 16 of FIG. 1 as a digital model of the patient 34. Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head, obtained with the color digital camera 28. The other set of data could be intra-oral 3D scan data obtained from the hand-held scanner 30, CT scan data, X-Ray data, MRI, etc. The scan could be of a model of the teeth or of a facial moulage.”; [0077]: “Once the superposition is achieved, the resulting model is displayed on the workstation user interface” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”; see also [0056], [0062], [0083], [0084], [0105], [0132]);
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”), at least a portion of a maxilla of the individual ([0077]: “jaw model”; [0084]: “the …  upper jaw of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of the maxillary arch ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.), and of at least a portion of a mandible of the individual ([0077]: “jaw model”; [0084]: “the lower jaw … of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of the mandibular arch ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) to acquire a second data set of at least a portion the maxilla and at least a portion of the maxillary arch, and at least a portion of the mandible and at least a portion of the mandibular arch (as for the preceding limitations of this step);
rendering the second data set, resulting in a maxillary rendering (Figs 4, 6, 8-10, 21, [0015]: “Secondly, the instructions include instructions for displaying the composite, combined digital representation of the craniofacial anatomical structures to a user of the system, for example on the user interface of the general purpose computer system.”; [0016]: “Then, the general-purpose computer superimposes the data to place all the data in one common coordinate system to create a virtual patient model. Scaling of the data may be performed in this step. The virtual patient model is displayed to the user of the system.”; [0021]: “For example, the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.”; [0055]: “This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model," shown on the display 16 of FIG. 1 as a digital model of the patient 34. Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head, obtained with the color digital camera 28. The other set of data could be intra-oral 3D scan data obtained from the hand-held scanner 30, CT scan data, X-Ray data, MRI, etc. The scan could be of a model of the teeth or of a facial moulage.”; [0077]: “Once the superposition is achieved, the resulting model is displayed on the workstation user interface” see also [0056], [0062], [0083], [0084], [0105], [0132]; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) for relating the maxilla to the maxillary arch and a mandibular rendering for relating the mandible to the mandibular arch ([0014]: “Firstly, automatically, and/or with the aid of operator interaction, the set of instructions includes instruction that operate to superimpose the first set of digital data and the second set of digital data so as to provide a composite, combined digital representation of the craniofacial anatomical structures in a common.”; [0017]: “The software contains instructions for combining, either automatically or with the aid of an operator, scan data from the scanner with digital data of the facial appearance of the patient. … The software combines (e.g., superimposes) the two sets of data to thereby create a combined digital three-dimensional representation of the dentition and the facial appearance in a common three-dimensional coordinate system.”; see also [0020], [0055], [0077], [0080], and [0131]. EN: Also, this intended use has little influence as regards modifying “rendering” since the rendering itself may be considered as “relating”); and
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”), at least a portion of the maxilla and at least a portion of the mandible to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible (as shown for the preceding limitations; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”);
rendering the third data set (as for the rendering of the first and second data sets).
Sachedeva does not explicitly teach lacking sufficient dentition to define an occlusal position;
confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual;
in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position;
when the maxillo-mandibular relationship is at the physiological rest position;
However, Breckmans teaches lacking sufficient dentition to define an occlusal position  ([0053]: “The remainder of the detailed description will assume that the patient is edentulous” EN: “endentulous is interpreted as “lacking sufficient dentition to define an occlusal position” in view of Applicant’s specification at [0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sachdeva in view the teachings of Breckmans to include “lacking 
And Pawlowicz teaches in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position [take records] ([0012]: “This relaxation of the muscles helps position the head and neck in a more neutral or balanced occlusion (or "rest position"), allowing for dental impressions and record taking of this preferred occlusion and appropriate dental treatments relating to such an occlusion”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Pawlowicz to provide the limitations of “in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position [take records]” by using TENS to achieve the rest position and then taking records by imaging since Sachdeva is, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]) and performing imaging at the rest position would allow for “preferred occlusion” (Pawlowicz:[0112]) imaging to be used during registration. Further, as evidenced by Chan the occlusion at physiologic rest is applicable in all areas of dentistry - “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they 
And Chan teaches confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual (p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that after “TENS” indicates rest position, see page 3);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual” by using EMG to monitor muscle activity 
Sachdeva does not explicitly teach resulting in a rest position rendering of the maxillomandibular relationship at the physiological rest position, however, this intended result necessarily follows from the combination of rendering, imaging, and rest position as shown above.

Regarding claim 2, Sachdeva teaches the method of claim 1 (in combination), wherein the third data set further comprises data of at least a portion of the maxilla and at least a portion of the mandible (as for claim 1, EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) wherein the maxillo-mandibular relationship is additionally at a position other than the physiological rest position ([0068]: “Video images can be used to track functional movements such as movement of the jaws and smiling.”; [0085]: “Occlusal and lingual 2-D color photographs of each jaw are also obtained”).

Regarding claim 3, Sachdeva teaches the method of claim 2 (in combination) wherein at least a portion of the third data set is acquired in real time while the maxilla-mandibular relationship changes ([0068]: “Video images can be used to track functional movements such as movement of the jaws and smiling.”).

Regarding claim 5, Sachdeva teaches the method of claim 4 (in combination).
Sachdeva does not explicitly teach wherein the third data set is acquired when a selected energy usage value is monitored.
However, Chan teaches wherein the third data set is acquired when a selected energy usage value is monitored (p7: “A physiologic rest position (Myocentric) was first determined in both the vertical, sagittal and frontal dimensions by visual aid of computerized mandibular scanning (Scan 4/5) after Myomonitor TENS of 60 minutes. Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS to observe a repeatable base line vertical, sagittal and frontal position after postural resting modes of muscle activity were established (Figure 3).” EN: Note that both CMS and EMG may be part of a third data set.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “wherein the third data set is acquired when a selected energy usage value is monitored” by using EMG to monitor muscle activity since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are 

Regarding claim 6, Sachdeva teaches the method of claim 4 (in combination) wherein energy usage is included in the third data set (in combination as for claim 5. EN: This language provides for a nomenclature - “third data set” - and does not distinguish over the prior art.).

Regarding claim 7, Sachdeva teaches the method of claim 4 (in combination) wherein energy usage is included in the second data set (in combination as for claim 5. EN: This language provides for a nomenclature - “third data set” - and does not distinguish over the prior art.).

Regarding claim 8, Sachdeva teaches the method of claim 4 (in combination) wherein monitoring energy usage by the jaw musculature comprises monitoring the jaw musculature by electromyography (in combination as for claim 4. EN: Note that EMG stands for electromyography, see page 3 of Chan.).

Regarding claim 9, Sachdeva teaches the method of claim 1 (in combination).
Sachdeva does not explicitly teach wherein confirming that the maxilla-mandibular relationship is at the physiological rest position comprises exhausting the jaw musculature.
However, Chan teaches wherein confirming that the maxilla-mandibular relationship is at the physiological rest position comprises exhausting the jaw musculature (p7: “A physiologic rest position (Myocentric) was first determined in both the vertical, sagittal and frontal dimensions by visual aid of computerized mandibular scanning (Scan 4/5) after Myomonitor TENS of 60 minutes. Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS to observe a repeatable base line vertical, sagittal and frontal position after postural resting modes of muscle activity were established (Figure 3).” EN: Identifying a baseline for rest is interpreted as exhausting, see instant specification [00142]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “wherein the third data set is acquired when a selected energy usage value is monitored” by using TENS to exhaust the musculature since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are five points that must be considered: …” and list item 2 (cited in the rejection) is one of the five points along with list item 5 which is "Can accurately OBJECTIVELY MEASURE and RECORD muscle and postural responses of the mandible in establishing an occlusion.” This complements the methods of Sachdeva and Pawlowicz are, in part, interested in establishing an 

Regarding claim 10, Sachdeva teaches the method of claim 9 (in combination) wherein exhausting the jaw musculature comprises stimulating the jaw musculature to exhaustion (in combination as for claim 9; EN: The “S” in “TENS” is “stimulation”, see Chan page 3).

Regarding claim 11, Sachdeva teaches the method of claim 10 (in combination) wherein stimulating the jaw musculature to exhaustion comprises stimulating the jaw musculature by transcutaneous electrical nerve stimulation (in combination as for claim 10; in particular "TENS" is transcutaneous electrical nerve stimulation, see Chan page 3).

Regarding claim 12, Sachdeva teaches the method of claim 9 (in combination) wherein confirming that the maxilla-mandibular relationship is at the physiological rest position comprises monitoring energy usage by the jaw musculature (in combination as for claim 4).

Regarding claim 13, Sachdeva teaches the method of claim 12 (in combination) wherein the third data set is acquired when a selected energy usage value is monitored (in combination as for claim 5).

Regarding claim 38, Sachdeva teaches a non-transitory computer readable medium comprising instructions ([0013]: “The system further includes a set of computer instructions stored on a machine-readable storage medium accessible to said general-purpose computer system.”) for:
acquiring a first data set ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data”) to facilitate structural modeling ([0076]-[0091]: e.g. from e.g. from [0077] " After the images … are obtained … they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model”) of at least a portion of a maxilla of the individual ([0077]: “jaw model”; [0084]: “the …  upper jaw of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of a mandible of the individual ([0077]: “jaw model”; [0084]: “the lower jaw … of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.).
Sachdeva does not explicitly teach lacking sufficient dentition to define an occlusal position;
confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual; or
in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position.
However, Breckmans teaches lacking sufficient dentition to define an occlusal position  ([0053]: “The remainder of the detailed description will assume that the patient is edentulous” EN: “endentulous is interpreted as “lacking sufficient dentition to define an occlusal position” in view of Applicant’s specification at [0089]).

And Pawlowicz teaches in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position [take records] ([0012]: “This relaxation of the muscles helps position the head and neck in a more neutral or balanced occlusion (or "rest position"), allowing for dental impressions and record taking of this preferred occlusion and appropriate dental treatments relating to such an occlusion”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Pawlowicz to provide the limitations of “in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position [take records]” by using TENS to achieve the rest position and then taking records by imaging since Sachdeva is, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]) and performing imaging at the rest position would allow for “preferred occlusion” (Pawlowicz:[0112]) imaging to be used during registration. Further, as 
And Chan teaches confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual (p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that after “TENS” indicates rest position, see page 3);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the 

Regarding claim 39, Sachdeva teaches the non-transitory computer readable medium of claim 38 (in combination) further comprising instructions for:
acquiring a second data set ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) to facilitate structural modeling ([0076]-[0091]: e.g. from e.g. from [0077] " After the images … are obtained … they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model”) of at least a portion of the maxilla ([0077]: “jaw model”; [0084]: “the …  upper jaw of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of a maxillary arch of the individual ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) for relating the maxilla to the maxillary arch ([0077]: “After the images of the face, craniofacial structures, X-rays, teeth etc. are obtained and stored in memory in digital form they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model” EN: registering the data will necessarily relate the arch to the maxilla.), and of at least a portion of the mandible ([0077]: “jaw model”; [0084]: “the lower jaw … of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of a mandibular arch of the individual ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) for relating the mandible to the mandibular arch ([0077]: “After the images of the face, craniofacial structures, X-rays, teeth etc. are obtained and stored in memory in digital form they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model” EN: registering the data will necessarily relate the arch to the mandible.).

Regarding claim 40, Sachdeva teaches a method of preparing a 3D model of a head of an individual ([0055]: e.g. ‘This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model,"’; [0076]-[0091] titled “Superposition or Registration of the Data Sets”) comprising:
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”) of at least a portion of a maxillary arch of the individual and at least a portion of a mandibular arch of the individual ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) to acquire a first data set of the at least a portion of the maxillary arch and at least a portion of the mandibular arch (as for the immediately preceding limitation);
rendering the first data set. resulting in a maxillary arch rendering and a mandibular arch rendering (Figs 4, 6, 8-10, 21, [0015]: “Secondly, the instructions include instructions for displaying the composite, combined digital representation of the craniofacial anatomical structures to a user of the system, for example on the user interface of the general purpose computer system.”; [0016]: “Then, the general-purpose computer superimposes the data to place all the data in one common coordinate system to create a virtual patient model. Scaling of the data may be performed in this step. The virtual patient model is displayed to the user of the system.”; [0021]: “For example, the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.”; [0055]: “This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model," shown on the display 16 of FIG. 1 as a digital model of the patient 34. Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head, obtained with the color digital camera 28. The other set of data could be intra-oral 3D scan data obtained from the hand-held scanner 30, CT scan data, X-Ray data, MRI, etc. The scan could be of a model of the teeth or of a facial moulage.”; [0077]: “Once the superposition is achieved, the resulting model is displayed on the workstation user interface” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”; see also [0056], [0062], [0083], [0084], [0105], [0132]);
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”),of at least a portion of a maxilla of the individual ([0077]: “jaw model”; [0084]: “the …  upper jaw of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of a maxillary arch of the individual ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.), and of at least a portion of the mandible ([0077]: “jaw model”; [0084]: “the lower jaw … of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of the mandibular arch ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) to acquire a second data set of at least a portion the maxilla and at least a portion of the maxillary arch, and at least a portion of the mandible and at least a portion of the mandibular arch (as for the preceding limitations of this step);
rendering the second data set, resulting in a maxillary rendering (Figs 4, 6, 8-10, 21, [0015]: “Secondly, the instructions include instructions for displaying the composite, combined digital representation of the craniofacial anatomical structures to a user of the system, for example on the user interface of the general purpose computer system.”; [0016]: “Then, the general-purpose computer superimposes the data to place all the data in one common coordinate system to create a virtual patient model. Scaling of the data may be performed in this step. The virtual patient model is displayed to the user of the system.”; [0021]: “For example, the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.”; [0055]: “This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model," shown on the display 16 of FIG. 1 as a digital model of the patient 34. Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head, obtained with the color digital camera 28. The other set of data could be intra-oral 3D scan data obtained from the hand-held scanner 30, CT scan data, X-Ray data, MRI, etc. The scan could be of a model of the teeth or of a facial moulage.”; [0077]: “Once the superposition is achieved, the resulting model is displayed on the workstation user interface” see also [0056], [0062], [0083], [0084], [0105], [0132]; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) for relating the maxilla to the maxillary arch and a mandibular rendering for relating the mandible to the mandibular arch ([0014]: “Firstly, automatically, and/or with the aid of operator interaction, the set of instructions includes instruction that operate to superimpose the first set of digital data and the second set of digital data so as to provide a composite, combined digital representation of the craniofacial anatomical structures in a common.”; [0017]: “The software contains instructions for combining, either automatically or with the aid of an operator, scan data from the scanner with digital data of the facial appearance of the patient. … The software combines (e.g., superimposes) the two sets of data to thereby create a combined digital three-dimensional representation of the dentition and the facial appearance in a common three-dimensional coordinate system.”; see also [0020], [0055], [0077], [0080], and [0131]. EN: Also, this intended use has little influence as regards modifying “rendering” since the rendering itself may be considered as “relating”); and
([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”), at least a portion of the maxilla and at least a portion of the mandible to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible (as shown for the preceding limitations; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”); and
combining the maxillary arch rendering, a mandibular arch rendering, the maxillary rendering, the mandibular rendering for modelling to render an articulatable 3D model of the head ([0021]: “The virtual patient model enables the simulation of facial expressions such as smiling, grimacing, the aging of the patient, and functional movements such as chewing and other complex motions of the jaw, in both a static manner and in a dynamic manner.”, EN: the model is articulatable; [0076]-[0091]: e.g. from e.g. from [0077] " After the images … are obtained … they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model”).
Sachdeva does not explicitly teach lacking sufficient dentition to define an occlusal position;
confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual;

in the physiological rest position;
resulting in a rest position rendering of the  maxilla-mandibular relationship at the physiological rest position and the rest position rendering.
However, Breckmans teaches lacking sufficient dentition to define an occlusal position  ([0053]: “The remainder of the detailed description will assume that the patient is edentulous” EN: “endentulous is interpreted as “lacking sufficient dentition to define an occlusal position” in view of Applicant’s specification at [0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sachdeva in view the teachings of Breckmans to include “lacking sufficient dentition to define an occlusal position” by complementing or substituting the imagining and image registration methods of Sachdeva (as cited above) with those of Breckmans (for example, at [0053]-[0057]) and treating endentulous subjects since Sachdeva explicitly discloses the use of systems for “full dentures” (Sachdeva:[0112]) and endentulous subjects are known to wear such dentures (Breckmans:[0088] “A temporary or final denture would then be snapped on the bar structure such that the patient would have a workable set of prosthetic teeth that are defined by the surgical plan”).
And Pawlowicz teaches in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position [take records] and in the physiological rest position ([0012]: “This relaxation of the muscles helps position the head and neck in a more neutral or balanced occlusion (or "rest position"), allowing for dental impressions and record taking of this preferred occlusion and appropriate dental treatments relating to such an occlusion”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Pawlowicz to provide the limitations of “i in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position [take records] and in the physiological rest position” by using TENS to achieve the rest position and then taking records by imaging since Sachdeva is, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]) and performing imaging at the rest position would allow for “preferred occlusion” (Pawlowicz:[0112]) imaging to be used during registration. Further, as evidenced by Chan the occlusion at physiologic rest is applicable in all areas of dentistry - “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are five points that must be considered: …” and list item 2 is ‘Identify an optimal starting point for diagnosis and treatment - “PHYSIOLOGIC REST” - without manual intervention’ and list item 5 is "Can accurately OBJECTIVELY MEASURE and RECORD muscle and postural responses of the mandible in establishing an occlusion.”.
And Chan teaches confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual (p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that after “TENS” indicates rest position, see page 3);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual” by using EMG to monitor muscle activity since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are five points that must be considered: …” and list item 2 (cited in the rejection) is one of the five points along with list item 5 which is "Can accurately OBJECTIVELY MEASURE and RECORD muscle and postural responses of the mandible in establishing an occlusion.” This complements the methods of Sachdeva and Pawlowicz are, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]; Pawlowicz:[0012]; “allowing for dental impressions and record taking of this preferred occlusion”).
Sachdeva does not explicitly teach resulting in a rest position rendering of the maxillomandibular relationship at the physiological rest position and the rest position rendering, however, this intended result necessarily follows from the combination of rendering, imaging, and rest position as shown above.

Claims 14-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva (US 2007/0207437 A1) in view of Breckmans (US 20110129792 A1), Pawlowicz (US 20080215113 A1), Chan (CHAN, C. A. "Applying the neuromuscular principles in TMD and Orthodontics." J of the American Orthodontic Society (2004), pp. 1-23. Obtained from http://www.claytonchandds.com/pdf/JAOS/JAOS%20Applying%20Neuromuscular%20Principles%20in%20TMD%20and%20Orthodontic%20Treatment-Japan%20Article.pdf on 30 March 2017), and Malfliet (US 2010/0145898 A1)

Regarding claim 14, Sachdeva teaches a system for acquiring data ([0016]: “3D data of the face, skull and jaw is obtained”; [0055]: e.g. “3D scan data obtained from …”; [0064]-[0075] titled “Capture of Image Information”) for preparing a 3D model from an individual ([0055]: e.g. ‘This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model,"’; [0076]-[0091] titled “Superposition or Registration of the Data Sets”) comprising:
at least one scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”);
a first data acquisition module comprising a first sensor connected to the at least one scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”) for acquiring a first data set ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data”; EN: imaging necessarily requires a sensor.) of a maxillary arch of the individual and of a mandibular arch of the individual ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created”);
a second data acquisition module comprising a second sensor connected to the at least one scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”) for acquiring a second data set ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data”; EN: imaging necessarily requires a sensor. See also instant specification at [00117]) of at least a portion of a maxilla of the individual ([0068]: “acquire digitized images from an X-ray machine capturing X-ray photographs of the patient's head, jaw … . … Video images can be used to track functional movements such as movement of the jaws”; see also [0069] and [0075]) and at least a portion of the maxillary arch ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created”) for relating the maxilla to the maxillary arch ([0077]: “After the images of the face, craniofacial structures, X-rays, teeth etc. are obtained and stored in memory in digital form they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model” EN: registering the data will necessarily relate the arch to the maxilla.), and of at least a portion of a mandible of the individual ([0068]: “acquire digitized images from an X-ray machine capturing X-ray photographs of the patient's head, jaw … . … Video images can be used to track functional movements such as movement of the jaws”; see also [0069] and [0075]) and at least a portion of the mandibular arch ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created”) for relating the mandible to the mandibular arch ([0077]: “After the images of the face, craniofacial structures, X-rays, teeth etc. are obtained and stored in memory in digital form they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model” EN: registering the data will necessarily relate the arch to the mandible.), and for acquiring a third data set of at least a portion of the maxilla and at least a portion of the mandible (as shown for the preceding limitations; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”).
Sachdeva does not explicitly teach lacking sufficient dentition to define an occlusal position;
when a maxilla-mandibular relationship of the individual is at a physiological rest position;

a third data acquisition module comprising a third sensor connected to the at least one scanning device for monitoring energy usage of jaw musculature of the individual  and confirming that the maxillo-mandibular relationship is at the physiological rest position.
However, Breckmans teaches lacking sufficient dentition to define an occlusal position  ([0053]: “The remainder of the detailed description will assume that the patient is edentulous” EN: “endentulous is interpreted as “lacking sufficient dentition to define an occlusal position” in view of Applicant’s specification at [0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sachdeva in view the teachings of Breckmans to include “lacking sufficient dentition to define an occlusal position” by complementing or substituting the imagining and image registration methods of Sachdeva (as cited above) with those of Breckmans (for example, at [0053]-[0057]) and treating endentulous subjects since Sachdeva explicitly discloses the use of systems for “full dentures” (Sachdeva:[0112]) and endentulous subjects are known to wear such dentures (Breckmans:[0088] “A temporary or final denture would then be snapped on the bar structure such that the patient would have a workable set of prosthetic teeth that are defined by the surgical plan”).
And, Malfliet teaches a processor in operative communication with the first data acquisition module and the second data acquisition module for controlling the first data acquisition module and the second data acquisition module (Fig. 1 and [0029]: “one or more of the imaging sources 31-34 can be under the control of the workstation 20, with the workstation 20 automatically controlling operation of those imaging sources to acquire the image data.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Malfliet to provide the limitation of “a processor in operative communication with the first data acquisition module and the second data acquisition module for controlling the first data acquisition module and the second data acquisition module” by using a computer to control the imaging sources since one of ordinary skill could use a known technique (workstation control) to improve similar devices (workstation-data acquisition system) in the same way to yield a predictable result (automated control).
And Pawlowicz teaches when a maxilla-mandibular relationship of the individual is at a physiological rest position [take records] ([0012]: “This relaxation of the muscles helps position the head and neck in a more neutral or balanced occlusion (or "rest position"), allowing for dental impressions and record taking of this preferred occlusion and appropriate dental treatments relating to such an occlusion”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Pawlowicz to provide the limitations of “when a maxilla-mandibular relationship of the individual is at a physiological rest position [take records]” by using TENS to achieve the rest position and then taking records by imaging since Sachdeva is, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]) and performing imaging at the rest position would allow for “preferred occlusion” (Pawlowicz:[0112]) imaging to be used during registration. Further, as evidenced by Chan the occlusion at physiologic rest is applicable in all 
And Chan teaches a third data acquisition module comprising a third sensor connected to the at least one scanning device for monitoring energy usage of jaw musculature of the individual confirming that the maxillo-mandibular relationship is at the physiological rest position (p1:¶4: “today’s computerized measuring and recording instrumentation”; pp8 and 9:figs 4a and 4b; p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that after “TENS” indicates rest position, see page 3);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “a third data acquisition module comprising a third sensor connected to the at least one scanning device for monitoring energy usage of jaw 

Regarding claim 15, Sachdeva teaches the system of claim 14 (in combination) further comprising a computer readable medium in operative communication with the first data acquisition module, the second data acquisition module, and the processor (Fig 1:item 22 and [0052]: “The system 100 includes a memory 22 accessible to the general-purpose computer system 10. The memory 22 stores two or more sets of digital data representing patient craniofacial image information.”), for storing the first data set, the second data set, and the third data set ([0016]: “In a representative embodiment, 3D data … is obtained from various scanning or imaging devices … and stored in the memory.”; [0052].).

Regarding claim 16, Sachdeva teaches the system of claim 14 (in combination) wherein the first data acquisition module is an intra-oral optical 3D scanner ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”).

Regarding claim 17, Sachdeva teaches the system of claim 14 (in combination) wherein the second data acquisition module is a 3D optical scanner ([0067]: e.g. “The image data regarding the patient's exterior appearance can be obtained through other means including via scanning of the head and face of the patient via the hand-held 3D-scanner 30 described in the published OraMetrix PCT application, publication no. WO 01/80761, incorporated by reference herein.” EN: Note that this is an optical scanner and WO 01/80761 is made of record with this action.).

Regarding claim 18, Sachdeva teaches the system of claim 14 (in combination) wherein the second data acquisition module is a 3D sonographic scanner ([0069]: “ultrasound imager”).

Regarding claim 19, Sachdeva teaches the system of claim 14 (in combination).
Sachdeva does not explicitly teach wherein the third data acquisition module is an electromyograph.
However, Chan teaches wherein the third data acquisition module is an electromyograph (p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that EMG stands for electromyography, see page 3 of Chan.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “a third data acquisition module comprising a third sensor for monitoring energy usage of jaw musculature of the individual confirming that the maxillo-mandibular relationship is at the physiological rest position” by using EMG to monitor muscle activity since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are five points that must be considered: …” and list item 2 (cited in the rejection) is one of the five points along with list item 5 which is "Can accurately OBJECTIVELY MEASURE and RECORD muscle and postural responses of the mandible in establishing an occlusion.” This complements the methods of Sachdeva and Pawlowicz are, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]; Pawlowicz:[0012]; “allowing for dental impressions and record taking of this preferred occlusion”).

Regarding claim 20, Sachdeva teaches the system of claim 14 (in combination).
Sachdeva does not explicitly teach wherein the third data acquisition module is in operative communication with the processor and the processor is configured to cause the second data acquisition module to acquire the third data set when a condition is fulfilled.
However, Chan teaches wherein the third data acquisition module is in operative communication with the processor (p1:¶4: “today’s computerized measuring and recording instrumentation”; pp8 and 9:figs 4a and 4b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “wherein the third data acquisition module is in operative communication with the processor” by using computerized measuring and recording with EMG to monitor muscle activity since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are five points that must be considered: …” and list item 2 (cited in the rejection) is one of the five points along with list item 5 which is "Can accurately OBJECTIVELY MEASURE and RECORD muscle and postural responses of the mandible in establishing an occlusion.” This complements the methods of Sachdeva and Pawlowicz are, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]; Pawlowicz:[0012]; “allowing for dental impressions and record taking of this preferred occlusion”).
And Malfliet teaches the processor is configured to cause the second data acquisition module to acquire the third data set when a condition is fulfilled (Fig. 1 and [0029]: “one or more of the imaging sources 31-34 can be under the control of the workstation 20, with the workstation 20 automatically controlling operation of those imaging sources to acquire the image data.” EN: automatic acquisition necessitates the fulfilling of a condition, i.e. when to acquire.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva, Breckmans, Pawlowicz, and Chan in view of the teachings of Malfliet to provide the limitation of “the processor is configured to cause the second data acquisition module to acquire the third data set when a condition is fulfilled” by using a computer to control the imaging sources since one of ordinary skill could use a known technique (workstation control) to improve similar devices (workstation-data acquisition system) in the same way to yield a predictable result (automated control).

Regarding claim 21, Sachdeva teaches the system of claim 20 (in combination).
Sachdeva does not explicitly teach wherein the condition is a selected energy usage by the jaw musculature.
However, Chan teaches wherein the condition is a selected energy usage by the jaw musculature (p7: “A physiologic rest position (Myocentric) was first determined in both the vertical, sagittal and frontal dimensions by visual aid of computerized mandibular scanning (Scan 4/5) after Myomonitor TENS of 60 minutes. Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS to observe a repeatable base line vertical, sagittal and frontal position after postural resting modes of muscle activity were established (Figure 3).” EN: Note that both CMS and EMG may be part of a third data set.).


Regarding claim 22, Sachdeva teaches the system of claim 21 (in combination) wherein the selected energy usage is a minimum indicative of the jaw musculature being exhausted and the maxilla-mandibular relationship being at the rest position (in combination as for claim 21, the “baseline” is a minimum).

Regarding claim 23, Sachdeva teaches the system of claim 21 (in combination) wherein the processor is further configured to confirm that the jaw musculature has the selected energy usage (in combination as for claim 21, objectively identifying by determining a repeatable base line is confirming.).

Regarding claim 24, Sachdeva teaches the system of claim 21 (in combination).
Sachdeva does not explicitly teach wherein the second data acquisition module is stabilized in a data acquisition position where the third data set may be acquired.
However, Malfliet teaches wherein the second data acquisition module is stabilized in a data acquisition position where the third data set may be acquired ([0029]: “the workstation 20 can control the digital camera 33 to acquire a picture from each of three predetermined views with respect to the patient.” EN: the predetermined views necessitate the data acquisition positions.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Malfliet to provide the limitation of “wherein the second data acquisition module is stabilized in a data acquisition position where the third data set may be acquired” by using a computer to control the imaging sources since one of ordinary skill could use a known technique (workstation control) to improve similar devices (workstation-data acquisition system) in the same way to yield a predictable result (automated control).

Regarding claim 25, Sachdeva teaches the system of claim 24 (in combination) wherein the second data set may be acquired from the data acquisition position, and wherein the processor is further configured to cause the second data acquisition module to acquire the second data set (in combination as for claim 24).

Regarding claim 26, Sachdeva teaches the system of claim 14 (in combination) wherein the third data set is further acquired by the third data acquisition module (in combination as for claim 14; EN: the the first, second, and third modules may comprise a single module, see instant specification [00103] and [00117]. This does not distinguish over the prior art, but only provides nomenclature.).

Regarding claim 27, Sachdeva teaches the system of claim 14 (in combination) wherein the second data set is further acquired by the third data acquisition module (in combination as for claim 14; EN: the the first, second, and third modules may comprise a single module, see instant specification [00103] and [00117]. This does not distinguish over the prior art, but only provides nomenclature.).

Regarding claim 28, Sachdeva teaches a system for acquiring data ([0016]: “3D data of the face, skull and jaw is obtained”; [0055]: e.g. “3D scan data obtained from …”; [0064]-[0075] titled “Capture of Image Information”) for preparing a 3D model from an individual ([0055]: e.g. ‘This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model,"’; [0076]-[0091] titled “Superposition or Registration of the Data Sets”) comprising:
at least one scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”);
([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”) for acquiring a first data set ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data”; EN: imaging necessarily requires a sensor.) of a maxillary arch of the individual and of a mandibular arch of the individual ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created”);
a second data acquisition module comprising a second sensor connected to the at least one scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”) for acquiring a second data set ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data”; EN: imaging necessarily requires a sensor. See also instant specification at [00117]) of at least a portion of a maxilla of the individual ([0068]: “acquire digitized images from an X-ray machine capturing X-ray photographs of the patient's head, jaw … . … Video images can be used to track functional movements such as movement of the jaws”; see also [0069] and [0075]) and at least a portion of the maxillary arch ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created”) for relating the maxilla to the maxillary arch ([0077]: “After the images of the face, craniofacial structures, X-rays, teeth etc. are obtained and stored in memory in digital form they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model” EN: registering the data will necessarily relate the arch to the maxilla.), and of at least a portion of a mandible of the individual ([0068]: “acquire digitized images from an X-ray machine capturing X-ray photographs of the patient's head, jaw … . … Video images can be used to track functional movements such as movement of the jaws”; see also [0069] and [0075]) and at least a portion of the mandibular arch ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created”) for relating the mandible to the mandibular arch ([0077]: “After the images of the face, craniofacial structures, X-rays, teeth etc. are obtained and stored in memory in digital form they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model” EN: registering the data will necessarily relate the arch to the mandible.), and for acquiring a third data set of at least a portion of the maxilla and at least a portion of the mandible (as shown for the preceding limitations; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”);
Sachdeva does not explicitly teach lacking sufficient dentition to define an occlusal position;
when a maxilla-mandibular relationship of the individual is at a physiological rest position;

a muscle exhaustion module connected to the at least one scanning device for exhausting the jaw musculature;
and confirming that the maxillo-mandibular relationship is at the physiological rest position.
However, Breckmans teaches lacking sufficient dentition to define an occlusal position  ([0053]: “The remainder of the detailed description will assume that the patient is edentulous” EN: “endentulous is interpreted as “lacking sufficient dentition to define an occlusal position” in view of Applicant’s specification at [0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sachdeva in view the teachings of Breckmans to include “lacking sufficient dentition to define an occlusal position” by complementing or substituting the imagining and image registration methods of Sachdeva (as cited above) with those of Breckmans (for example, at [0053]-[0057]) and treating endentulous subjects since Sachdeva explicitly discloses the use of systems for “full dentures” (Sachdeva:[0112]) and endentulous subjects are known to wear such dentures (Breckmans:[0088] “A temporary or final denture would then be snapped on the bar structure such that the patient would have a workable set of prosthetic teeth that are defined by the surgical plan”).
And, Malfliet teaches a processor in operative communication with the first data acquisition module and the second data acquisition module for controlling the first data acquisition module and the second data acquisition module (Fig. 1 and [0029]: “one or more of the imaging sources 31-34 can be under the control of the workstation 20, with the workstation 20 automatically controlling operation of those imaging sources to acquire the image data.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Malfliet to provide the limitation of “a processor in operative communication with the first data acquisition module and the second data acquisition module for controlling the first data acquisition module and the second data acquisition module” by using a computer to control the imaging sources since one of ordinary skill could use a known technique (workstation control) to improve similar devices (workstation-data acquisition system) in the same way to yield a predictable result (automated control).
And Pawlowicz teaches a muscle exhaustion module for exhausting the jaw musculature ([0012]: “The present application is directed towards devices and methods for transcutaneous electrical neural stimulation, or TENS”); and
when a maxilla-mandibular relationship of the individual is at a physiological rest position [take records] ([0012]: “This relaxation of the muscles helps position the head and neck in a more neutral or balanced occlusion (or "rest position"), allowing for dental impressions and record taking of this preferred occlusion and appropriate dental treatments relating to such an occlusion”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Pawlowicz to provide the limitations of “a muscle exhaustion module for exhausting the jaw musculature; and when a maxilla-mandibular relationship of the individual is at a physiological 
And Chan teaches a muscle exhaustion module connected to the at least one scanning device for exhausting the jaw musculature and confirming that the maxillo-mandibular relationship is at the physiological rest position (p1:¶4: “today’s computerized measuring and recording instrumentation”; pp8 and 9:figs 4a and 4b; p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that after “TENS” indicates rest position, see page 3);


Regarding claim 29, Sachdeva teaches the system of claim 28 (in combination) further comprising a computer readable medium in operative communication with the first data acquisition module, the second data acquisition module, and the processor (Fig 1:item 22 and [0052]: “The system 100 includes a memory 22 accessible to the general-purpose computer system 10. The memory 22 stores two or more sets of digital data representing patient craniofacial image information.”), for storing the first data set, the second data set, and the ([0016]: “In a representative embodiment, 3D data … is obtained from various scanning or imaging devices … and stored in the memory.”; [0052].).

Regarding claim 30, Sachdeva teaches the system of claim 28 (in combination) wherein the first data acquisition module is an intra-oral optical 3D scanner ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”).

Regarding claim 31, Sachdeva teaches the system of claim 28 (in combination) wherein the second data acquisition module is a 3D optical scanner ([0067]: e.g. “The image data regarding the patient's exterior appearance can be obtained through other means including via scanning of the head and face of the patient via the hand-held 3D-scanner 30 described in the published OraMetrix PCT application, publication no. WO 01/80761, incorporated by reference herein.” EN: Note that this is an optical scanner and WO 01/80761 is made of record with this action.).

Regarding claim 32, Sachdeva teaches the system of claim 28 (in combination) wherein the second data acquisition module is a 3D sonographic scanner ([0069]: “ultrasound imager”).

Regarding claim 33, Sachdeva teaches the system of claim 28 (in combination) wherein the muscle exhaustion module is a transcutaneous electrical nerve stimulation module (in combination as for claim 28; EN: “TENS” is transcutaneous electrical nerve stimulation.).

Regarding claim 34, Sachdeva teaches the system of claim 28 (in combination).
Sachdeva does not explicitly teach wherein the muscle exhaustion module is in operative communication with the processor for controlling and receiving feedback from the muscle exhaustion module.
However, Chan teaches wherein the muscle exhaustion module is in operative communication with the processor for controlling and receiving feedback from the muscle exhaustion module (p1:¶4: “today’s computerized measuring and recording instrumentation”; pp8 and 9:figs 4a and 4b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “wherein the muscle exhaustion module is in operative communication with the processor for controlling and receiving feedback from the muscle exhaustion module” by using computerized measuring and recording with TENS and EMG to monitor muscle activity since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are five points that must be considered: …” and list item 2 (cited in the rejection) is one of the five points along with list item 5 which is "Can accurately OBJECTIVELY MEASURE and RECORD muscle and postural responses of the mandible in establishing an occlusion.” This complements the methods of Sachdeva and Pawlowicz are, in 

Regarding claim 35, Sachdeva teaches a system for acquiring data ([0016]: “3D data of the face, skull and jaw is obtained”; [0055]: e.g. “3D scan data obtained from …”; [0064]-[0075] titled “Capture of Image Information”) for preparing a 3D model from an individual ([0055]: e.g. ‘This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model,"’; [0076]-[0091] titled “Superposition or Registration of the Data Sets”) comprising:
at least one scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”);
a first data acquisition module comprising a first sensor connected to the at least one scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”) for acquiring a first data set ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data”; EN: imaging necessarily requires a sensor.) of a maxillary arch of the individual and of a mandibular arch of the individual ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created”);
a second data acquisition module comprising a second sensor connected to the at least one scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”) for acquiring a second data set ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data”; EN: imaging necessarily requires a sensor. See also instant specification at [00117]) of at least a portion of a maxilla of the individual ([0068]: “acquire digitized images from an X-ray machine capturing X-ray photographs of the patient's head, jaw … . … Video images can be used to track functional movements such as movement of the jaws”; see also [0069] and [0075]) and at least a portion of the maxillary arch ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created”) for relating the maxilla to the maxillary arch ([0077]: “After the images of the face, craniofacial structures, X-rays, teeth etc. are obtained and stored in memory in digital form they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model” EN: registering the data will necessarily relate the arch to the maxilla.), and of at least a portion of a mandible of the individual ([0068]: “acquire digitized images from an X-ray machine capturing X-ray photographs of the patient's head, jaw … . … Video images can be used to track functional movements such as movement of the jaws”; see also [0069] and [0075]) and at least a portion of the mandibular arch ([0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created”) for relating the mandible to the mandibular arch ([0077]: “After the images of the face, craniofacial structures, X-rays, teeth etc. are obtained and stored in memory in digital form they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model” EN: registering the data will necessarily relate the arch to the mandible.), and for acquiring a third data set of at least a portion of the maxilla and at least a portion of the mandible (as shown for the preceding limitations; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”).
Sachdeva does not explicitly teach lacking sufficient dentition to define an occlusal position;
when a maxilla-mandibular relationship of the individual is at a physiological rest position;
a processor in operative communication with the first data acquisition module and the second data acquisition module for controlling the first data acquisition module and the second data acquisition module;
a third data acquisition module comprising a third sensor connected to the at least one scanning device for monitoring energy usage of jaw musculature of the individual;
and confirming that the maxillo-mandibular relationship is at the physiological rest position; and
a muscle exhaustion module for exhausting the jaw musculature for confirming that the maxillo-mandibular relationship is at the physiological rest position.
However, Breckmans teaches lacking sufficient dentition to define an occlusal position  ([0053]: “The remainder of the detailed description will assume that the patient is edentulous” EN: “endentulous is interpreted as “lacking sufficient dentition to define an occlusal position” in view of Applicant’s specification at [0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sachdeva in view the teachings of Breckmans to include “lacking sufficient dentition to define an occlusal position” by complementing or substituting the imagining and image registration methods of Sachdeva (as cited above) with those of Breckmans (for example, at [0053]-[0057]) and treating endentulous subjects since Sachdeva explicitly discloses the use of systems for “full dentures” (Sachdeva:[0112]) and endentulous subjects are known to wear such dentures (Breckmans:[0088] “A temporary or final denture would then be snapped on the bar structure such that the patient would have a workable set of prosthetic teeth that are defined by the surgical plan”).
And, Malfliet teaches a processor in operative communication with the first data acquisition module and the second data acquisition module for controlling the first data acquisition module and the second data acquisition module (Fig. 1 and [0029]: “one or more of the imaging sources 31-34 can be under the control of the workstation 20, with the workstation 20 automatically controlling operation of those imaging sources to acquire the image data.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Malfliet to provide the limitation of “a processor in operative communication with the first data acquisition module and the second data acquisition module for controlling the first data 
And Pawlowicz teaches a muscle exhaustion module for exhausting the jaw musculature for confirming that the maxillo-mandibular relationship is at the physiological rest position ([0012]: “The present application is directed towards devices and methods for transcutaneous electrical neural stimulation, or TENS”); and
when a maxilla-mandibular relationship of the individual is at a physiological rest position [take records] ([0012]: “This relaxation of the muscles helps position the head and neck in a more neutral or balanced occlusion (or "rest position"), allowing for dental impressions and record taking of this preferred occlusion and appropriate dental treatments relating to such an occlusion”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Pawlowicz to provide the limitations of “a muscle exhaustion module for exhausting the jaw musculature for confirming that the maxillo-mandibular relationship is at the physiological rest position; and when a maxilla-mandibular relationship of the individual is at a physiological rest position [take records]” by using TENS to achieve the rest position and then taking records by imaging since Sachdeva is, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]) and performing imaging at the rest position would allow for “preferred occlusion” (Pawlowicz:[0112]) imaging to be used during registration. Further, as evidenced by Chan the occlusion at physiologic rest is applicable in all areas of dentistry - “Today, clinicians 
And Chan teaches a third data acquisition module comprising a third sensor connected to the at least one scanning device for monitoring energy usage of jaw musculature of the individual (p1:¶4: “today’s computerized measuring and recording instrumentation”; pp8 and 9:figs 4a and 4b; p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that after “TENS” indicates rest position, see page 3);
confirming that the maxillo-mandibular relationship is at the physiological rest position (p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that after “TENS” indicates rest position, see page 3);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, Pawlowicz, and Malfliet in view of the teachings of Chan to provide the limitations of “a third data acquisition module comprising a third sensor connected to the at least one scanning device for monitoring energy usage of jaw musculature of the individual” by using computerized TENS and EMG to monitor muscle activity since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are five points that must be considered: …” and list item 2 (cited in the rejection) is one of the five points along with list item 5 which is "Can accurately OBJECTIVELY MEASURE and RECORD muscle and postural responses of the mandible in establishing an occlusion.” This complements the methods of Sachdeva and Pawlowicz are, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]; Pawlowicz:[0012]; “allowing for dental impressions and record taking of this preferred occlusion”).

Regarding claim 36, Sachdeva teaches the system of claim 35 (in combination).
Sachdeva does not explicitly teach wherein the third data acquisition module is in operative communication with the processor and the processor is configured for causing the second data acquisition module to acquire the third data when energy usage of the jaw 
However, Chan teaches wherein the third data acquisition module is in operative communication with the processor (p1:¶4: “today’s computerized measuring and recording instrumentation”; pp8 and 9:figs 4a and 4b) [and indicates] when energy usage of the jaw musculature is at a minimum energy usage indicative of the jaw musculature being exhausted and the maxilla-mandibular relationship being at the rest position (p7: “A physiologic rest position (Myocentric) was first determined in both the vertical, sagittal and frontal dimensions by visual aid of computerized mandibular scanning (Scan 4/5) after Myomonitor TENS of 60 minutes. Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS to observe a repeatable base line vertical, sagittal and frontal position after postural resting modes of muscle activity were established (Figure 3).” EN: Identifying a baseline for rest is interpreted as exhausting, see instant specification [00142]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “wherein the third data acquisition module is in operative communication with the processor [and indicates] when energy usage of the jaw musculature is at a minimum energy usage indicative of the jaw musculature being exhausted and the maxilla-mandibular relationship being at the rest position” by using TENS to exhaust the musculature since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The 
And Malfliet teaches and the processor is configured for causing the second data acquisition module to acquire the third data when a condition is fulfilled (Fig. 1 and [0029]: “one or more of the imaging sources 31-34 can be under the control of the workstation 20, with the workstation 20 automatically controlling operation of those imaging sources to acquire the image data.” EN: automatic acquisition necessitates the fulfilling of a condition, i.e. when to acquire.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva, Breckmans, Pawlowicz, and Chan in view of the teachings of Malfliet to provide the limitation of “the processor is configured to cause the second data acquisition module to acquire the third data set when energy usage of the jaw musculature is at a minimum energy usage indicative of the jaw musculature being exhausted and the maxilla-mandibular relationship being at the rest position” by using a computer to control the imaging according to the computerized EMG sources since one of ordinary skill could use a known technique (workstation control) to improve similar devices (workstation-data acquisition system) in the same way to yield a predictable result (automated control) and since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including 

Regarding claim 37, Sachdeva teaches the system of claim 36 (in combination).
Sachdeva does not explicitly teach wherein the muscle exhaustion module is in operative communication with the processor for controlling and receiving feedback from the muscle exhaustion module.
However, Chan teaches wherein the muscle exhaustion module is in operative communication with the processor for controlling and receiving feedback from the muscle exhaustion module (p1:¶4: “today’s computerized measuring and recording instrumentation”; pp8 and 9:figs 4a and 4b)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings Sachdeva, Breckmans, and Pawlowicz in view of the teachings of Chan to provide the limitations of “wherein the muscle exhaustion module is in operative communication with the processor for controlling and receiving feedback from the muscle exhaustion module” by using computerized measuring and recording with TENS and EMG to monitor muscle activity since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These .

Claims 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva (US 2007/0207437 A1) in view of Breckmans (US 20110129792 A1), Pawlowicz (US 20080215113 A1), Chan (CHAN, C. A. "Applying the neuromuscular principles in TMD and Orthodontics." J of the American Orthodontic Society (2004), pp. 1-23. Obtained from http://www.claytonchandds.com/pdf/JAOS/JAOS%20Applying%20Neuromuscular%20Principles%20in%20TMD%20and%20Orthodontic%20Treatment-Japan%20Article.pdf on 30 March 2017) and Jarabak (JARABAK, JOSEPH R. "An electromyographic analysis of muscular behavior in mandibular movements from rest position." The Journal of Prosthetic Dentistry 7, no. 5 (1957): [abstract], 2 pages).

Regarding claim 41, Sachdeva teaches a method comprising:
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”), of at least a portion of a maxillary arch of the individual and at least a portion of a mandibular arch of the individual ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) to acquire a first data set of the at least a portion of the maxillary arch and at least a portion of the mandibular arc (as for the immediately preceding limitation);
rendering the first data set. resulting in a maxillary arch rendering and a mandibular arch rendering (Figs 4, 6, 8-10, 21, [0015]: “Secondly, the instructions include instructions for displaying the composite, combined digital representation of the craniofacial anatomical structures to a user of the system, for example on the user interface of the general purpose computer system.”; [0016]: “Then, the general-purpose computer superimposes the data to place all the data in one common coordinate system to create a virtual patient model. Scaling of the data may be performed in this step. The virtual patient model is displayed to the user of the system.”; [0021]: “For example, the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.”; [0055]: “This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model," shown on the display 16 of FIG. 1 as a digital model of the patient 34. Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head, obtained with the color digital camera 28. The other set of data could be intra-oral 3D scan data obtained from the hand-held scanner 30, CT scan data, X-Ray data, MRI, etc. The scan could be of a model of the teeth or of a facial moulage.”; [0077]: “Once the superposition is achieved, the resulting model is displayed on the workstation user interface” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”; see also [0056], [0062], [0083], [0084], [0105], [0132]);
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) of at least a portion of a maxilla of the individual ([0077]: “jaw model”; [0084]: “the …  upper jaw of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of a maxillary arch of the individual ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.), and of at least a portion of the mandible ([0077]: “jaw model”; [0084]: “the lower jaw … of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of the mandibular arch ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) to acquire a second data set of at least a portion the maxilla and at least a portion of the maxillary arch, and at least a portion of the mandible and at least a portion of the mandibular arch (as for the preceding limitations of this step);
rendering the second data set, resulting in a maxillary rendering (Figs 4, 6, 8-10, 21, [0015]: “Secondly, the instructions include instructions for displaying the composite, combined digital representation of the craniofacial anatomical structures to a user of the system, for example on the user interface of the general purpose computer system.”; [0016]: “Then, the general-purpose computer superimposes the data to place all the data in one common coordinate system to create a virtual patient model. Scaling of the data may be performed in this step. The virtual patient model is displayed to the user of the system.”; [0021]: “For example, the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.”; [0055]: “This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model," shown on the display 16 of FIG. 1 as a digital model of the patient 34. Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head, obtained with the color digital camera 28. The other set of data could be intra-oral 3D scan data obtained from the hand-held scanner 30, CT scan data, X-Ray data, MRI, etc. The scan could be of a model of the teeth or of a facial moulage.”; [0077]: “Once the superposition is achieved, the resulting model is displayed on the workstation user interface” see also [0056], [0062], [0083], [0084], [0105], [0132]; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) for relating the maxilla to the maxillary arch and a mandibular rendering for relating the mandible to the mandibular arch ([0014]: “Firstly, automatically, and/or with the aid of operator interaction, the set of instructions includes instruction that operate to superimpose the first set of digital data and the second set of digital data so as to provide a composite, combined digital representation of the craniofacial anatomical structures in a common.”; [0017]: “The software contains instructions for combining, either automatically or with the aid of an operator, scan data from the scanner with digital data of the facial appearance of the patient. … The software combines (e.g., superimposes) the two sets of data to thereby create a combined digital three-dimensional representation of the dentition and the facial appearance in a common three-dimensional coordinate system.”; see also [0020], [0055], [0077], [0080], and [0131]. EN: Also, this intended use has little influence as regards modifying “rendering” since the rendering itself may be considered as “relating”); and
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) of at least a portion of the maxilla and of at least a portion of the mandible (as shown for the preceding limitations; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible (as shown for the preceding limitations; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”);
acquiring the third data set when the maxillo-mandibular relationship is additionally at a position other than the physiological rest position ([0068]: “Video images can be used to track functional movements such as movement of the jaws and smiling.”; [0085]: “Occlusal and lingual 2-D color photographs of each jaw are also obtained”);
rendering the third data set, resulting in an other maxilla-mandibular relationship rendering (as for the rendering of the first and second data sets);
combining the maxillary arch rendering, a mandibular arch rendering, the maxillary rendering, the mandibular rendering, and the other maxillo-mandibular relationship rendering for modelling to render an articulatable 3D model of the head ([0021]: “The virtual patient model enables the simulation of facial expressions such as smiling, grimacing, the aging of the patient, and functional movements such as chewing and other complex motions of the jaw, in both a static manner and in a dynamic manner.”, EN: the model is articulatable; [0076]-[0091]: e.g. from e.g. from [0077] " After the images … are obtained … they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model”); and
([0021]: “The virtual patient model enables the simulation of facial expressions such as smiling, grimacing, the aging of the patient, and functional movements such as chewing and other complex motions of the jaw, in both a static manner and in a dynamic manner.”).
Sachdeva does not explicitly teach lacking sufficient dentition to define an occlusal position;
estimating a centric occlusion position of a head of an individual;
confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual;
in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position;
in the physiological rest position;
resulting in a rest position rendering of the maxilla-mandibular relationship at the physiological rest position and the rest position rendering;
determining a vertical dimension of rest for a maxillo-mandibular relationship of the articulatable 3D model and
at a vertical dimension of between 1 and 4 mm vertically closed from the vertical dimension of rest to provide an estimated centric occlusion position.
However, Breckmans teaches lacking sufficient dentition to define an occlusal position  ([0053]: “The remainder of the detailed description will assume that the patient is edentulous” EN: “endentulous is interpreted as “lacking sufficient dentition to define an occlusal position” in view of Applicant’s specification at [0089]).

However, Jarabak teaches estimating a centric occlusion position of a head of an individual (“It was found that a correct vertical dimension of occlusion coupled with an adequate interocclusal distance between the teeth of the upper and lower dentures is essential to maintain the muscles of mastication at their most efficient functional length.”); and
at a vertical dimension of between 1 and 4 mm vertically closed from the vertical dimension of rest to provide an estimated centric occlusion position (“An interocclusal space, to be adequate, must be sufficient to permit muscles to function within their physiologic length. For edentulous patients this was found to be in the neighborhood of 4 mm.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Jarabak to provide the limitation of “estimating a centric occlusion position of a head of an individual; and at a vertical dimension of between 1 and 4 mm vertically closed from the vertical dimension of rest to provide an estimated centric occlusion position” since “a correct vertical 
And Pawlowicz teaches in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position [take records]; in the physiological rest position; ([0012]: “This relaxation of the muscles helps position the head and neck in a more neutral or balanced occlusion (or "rest position"), allowing for dental impressions and record taking of this preferred occlusion and appropriate dental treatments relating to such an occlusion”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Pawlowicz to provide the limitations of “in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxillo-mandibular relationship is at the physiological rest position [take records]; in the physiological rest position” by using TENS to achieve the rest position and then taking records by imaging since Sachdeva is, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]) and performing imaging at the rest position would allow for “preferred occlusion” (Pawlowicz:[0112]) imaging to be used during registration. Further, as evidenced by Chan the occlusion at physiologic rest is applicable in all areas of dentistry - “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are five points that must be considered: …” and list item 2 
And Chan teaches confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual (p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that after “TENS” indicates rest position, see page 3);
determining a vertical dimension of rest for a maxillo-mandibular relationship (p7: “A physiologic rest position (Myocentric) was first determined in both the vertical, sagittal and frontal dimensions by visual aid of computerized mandibular scanning (Scan 4/5) after Myomonitor TENS of 60 minutes.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva, Breckmans, Jarabek, and Pawlowicz in view of the teachings of Chan to provide the limitations of “confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring 
Sachdeva does not explicitly teach resulting in a rest position rendering of the maxillomandibular relationship at the physiological rest position and the rest position rendering, however, this intended result necessarily follows from the combination of rendering, imaging, and rest position as shown above.

Regarding claim 42, Sachdeva teaches a method of preparing a dental appliance for an individual ([0024]: “In essence, the workstation facilitates a common platform by which a practitioner can integrate the acquisition of data, the treatment plan, and the appliance design and manufacture into one seamless system.”) comprising:
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.”), of at least a portion of a maxillary arch of the individual and at least a portion of a mandibular arch of the individual ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) to acquire a first data set of the at least a portion of the maxillary arch and at least a portion of the mandibular arc (as for the immediately preceding limitation);
rendering the first data set. resulting in a maxillary arch rendering and a mandibular arch rendering (Figs 4, 6, 8-10, 21, [0015]: “Secondly, the instructions include instructions for displaying the composite, combined digital representation of the craniofacial anatomical structures to a user of the system, for example on the user interface of the general purpose computer system.”; [0016]: “Then, the general-purpose computer superimposes the data to place all the data in one common coordinate system to create a virtual patient model. Scaling of the data may be performed in this step. The virtual patient model is displayed to the user of the system.”; [0021]: “For example, the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.”; [0055]: “This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model," shown on the display 16 of FIG. 1 as a digital model of the patient 34. Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head, obtained with the color digital camera 28. The other set of data could be intra-oral 3D scan data obtained from the hand-held scanner 30, CT scan data, X-Ray data, MRI, etc. The scan could be of a model of the teeth or of a facial moulage.”; [0077]: “Once the superposition is achieved, the resulting model is displayed on the workstation user interface” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”; see also [0056], [0062], [0083], [0084], [0105], [0132]);
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) of at least a portion of a maxilla of the individual ([0077]: “jaw model”; [0084]: “the …  upper jaw of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of a maxillary arch of the individual ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.), and of at least a portion of the mandible ([0077]: “jaw model”; [0084]: “the lower jaw … of the 3D model” EN: The citations are exemplary, there are numerous references to jaw models.) and at least a portion of the mandibular arch ([0083]: “the virtual teeth and gingiva for both upper and lower arches are represented as a single surface”; [0085]: “The result is a complete true color 3D model of the teeth of both arches.”; [0094]: “FIG. llA-llE are views of scan data 200 representing the front, right side, left side, lower and upper arches of a patient.” EN: The citations are exemplary, there are numerous references to arch models.) to acquire a second data set of at least a portion the maxilla and at least a portion of the maxillary arch, and at least a portion of the mandible and at least a portion of the mandibular arch (as for the preceding limitations of this step);
rendering the second data set, resulting in a maxillary rendering (Figs 4, 6, 8-10, 21, [0015]: “Secondly, the instructions include instructions for displaying the composite, combined digital representation of the craniofacial anatomical structures to a user of the system, for example on the user interface of the general purpose computer system.”; [0016]: “Then, the general-purpose computer superimposes the data to place all the data in one common coordinate system to create a virtual patient model. Scaling of the data may be performed in this step. The virtual patient model is displayed to the user of the system.”; [0021]: “For example, the virtual patient model is displayed and current smile of the patient is viewed, and changes to the smile are simulated, as for example by the simulation of tooth movement and its effect on soft tissue, lips etc. and its effect on the smile.”; [0055]: “This composite, combined digital three-dimensional representation is referred to herein occasionally as the "virtual patient model," shown on the display 16 of FIG. 1 as a digital model of the patient 34. Preferably, one of the sets 24, 26 of data includes photographic image data of the patient's face, teeth and head, obtained with the color digital camera 28. The other set of data could be intra-oral 3D scan data obtained from the hand-held scanner 30, CT scan data, X-Ray data, MRI, etc. The scan could be of a model of the teeth or of a facial moulage.”; [0077]: “Once the superposition is achieved, the resulting model is displayed on the workstation user interface” see also [0056], [0062], [0083], [0084], [0105], [0132]; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”) for relating the maxilla to the maxillary arch and a mandibular rendering for relating the mandible to the mandibular arch ([0014]: “Firstly, automatically, and/or with the aid of operator interaction, the set of instructions includes instruction that operate to superimpose the first set of digital data and the second set of digital data so as to provide a composite, combined digital representation of the craniofacial anatomical structures in a common.”; [0017]: “The software contains instructions for combining, either automatically or with the aid of an operator, scan data from the scanner with digital data of the facial appearance of the patient. … The software combines (e.g., superimposes) the two sets of data to thereby create a combined digital three-dimensional representation of the dentition and the facial appearance in a common three-dimensional coordinate system.”; see also [0020], [0055], [0077], [0080], and [0131]. EN: Also, this intended use has little influence as regards modifying “rendering” since the rendering itself may be considered as “relating”); and
scanning, with a scanning device at least a portion of the maxilla and of at least a portion of the mandible (as shown for the preceding limitations; EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”);
scanning, with a scanning device ([0064]-[0075]: e.g. from [0065] “capture and storage of at least two different digital sets of image data” and from [0075]: “Three-dimensional image data sets of the upper and lower arches including upper and lower teeth are preferably created with a 3D optical scanner 30, such as the OraMetrix hand-held in-vivo scanner.” EN: see also instant specification at [00117] “the single data set may serve as each of the first data set 56, the second data set 60, and the third data set 62.”)when the maxillo-mandibular relationship is additionally at a position other than the physiological rest position ([0068]: “Video images can be used to track functional movements such as movement of the jaws and smiling.”; [0085]: “Occlusal and lingual 2-D color photographs of each jaw are also obtained”);
rendering the third data set resulting in an other maxilla-mandibular relationship rendering (as for the rendering of the first and second data sets)
combining the maxillary arch rendering, a mandibular arch rendering, the maxillary rendering, the mandibular rendering, and the other maxillo-mandibular relationship rendering for modelling to render an articulatable 3D model of the head ([0021]: “The virtual patient model enables the simulation of facial expressions such as smiling, grimacing, the aging of the patient, and functional movements such as chewing and other complex motions of the jaw, in both a static manner and in a dynamic manner.”, EN: the model is articulatable; [0076]-[0091]: e.g. from e.g. from [0077] " After the images … are obtained … they are superimposed on each other (i.e., registered to each other via software in the workstation) to create a complete virtual patient model”);
positioning a mandible of the articulatable 3D model ([0021]: “The virtual patient model enables the simulation of facial expressions such as smiling, grimacing, the aging of the patient, and functional movements such as chewing and other complex motions of the jaw, in both a static manner and in a dynamic manner.”); and
([0024]: “In essence, the workstation facilitates a common platform by which a practitioner can integrate the acquisition of data, the treatment plan, and the appliance design and manufacture into one seamless system.”; [0125]-[0129]: e.g. from [0125]: “Once the treatment plan is arrived at, the treating physician can export the virtual patient model or some subset of data to appliance manufacturers or specialists”).
Sachdeva does not explicitly teach lacking sufficient dentition to define an occlusal position;
confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual;
in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxilla-mandibular relationship is at the physiological rest position;
in the physiological rest position;
resulting in a rest position rendering of the maxilla-mandibular relationship at the physiological rest position and the rest position rendering;
determining a vertical dimension of rest for a maxilla-mandibular relationship of the articulatable 3D model; or
at a vertical dimension of between 1 and 4 mm vertically closed from the vertical dimension of rest to provide an estimated centric occlusion position;
based on the estimated centric occlusion position.
However, Breckmans teaches lacking sufficient dentition to define an occlusal position  ([0053]: “The remainder of the detailed description will assume that the patient is edentulous” EN: “endentulous is interpreted as “lacking sufficient dentition to define an occlusal position” in view of Applicant’s specification at [0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sachdeva in view the teachings of Breckmans to include “lacking sufficient dentition to define an occlusal position” by complementing or substituting the imagining and image registration methods of Sachdeva (as cited above) with those of Breckmans (for example, at [0053]-[0057]) and treating endentulous subjects since Sachdeva explicitly discloses the use of systems for “full dentures” (Sachdeva:[0112]) and endentulous subjects are known to wear such dentures (Breckmans:[0088] “A temporary or final denture would then be snapped on the bar structure such that the patient would have a workable set of prosthetic teeth that are defined by the surgical plan”).
And, Jarabak teaches estimating a centric occlusion position of a head of an individual (“It was found that a correct vertical dimension of occlusion coupled with an adequate interocclusal distance between the teeth of the upper and lower dentures is essential to maintain the muscles of mastication at their most efficient functional length.”); and
at a vertical dimension of between 1 and 4 mm vertically closed from the vertical dimension of rest to provide an estimated centric occlusion position (“An interocclusal space, to be adequate, must be sufficient to permit muscles to function within their physiologic length. For edentulous patients this was found to be in the neighborhood of 4 mm.); and
based on the estimated centric occlusion position (“Mandibular movements on either side of the rest position were electromyographically evaluated in subjects wearing dentures. It was found that a correct vertical dimension of occlusion coupled with an adequate interocclusal distance between the teeth of the upper and lower dentures is essential to maintain the muscles of mastication at their most efficient functional length. … An interocclusal space, to be adequate, must be sufficient to permit muscles to function within their physiologic length. For edentulous patients this was found to be in the neighborhood of 4 mm.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva in view of the teachings of Jarabak to provide the limitation of “determining a vertical dimension of rest for a maxilla-mandibular relationship of the articulatable 3D model; at a vertical dimension of between 1 and 4 mm vertically closed from the vertical dimension of rest to provide an estimated centric occlusion position; and based on the estimated centric occlusion position” since “a correct vertical dimension of occlusion coupled with an adequate interocclusal distance between the teeth of the upper and lower dentures is essential to maintain the muscles of mastication at their most efficient functional length” (Jarabek), i.e. when making dental appliances one would want a proper spacing.
And Pawlowicz teaches in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxilla-mandibular relationship is at the physiological rest position [take records]; in the physiological rest position; ([0012]: “This relaxation of the muscles helps position the head and neck in a more neutral or balanced occlusion (or "rest position"), allowing for dental impressions and record taking of this preferred occlusion and appropriate dental treatments relating to such an occlusion”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva and Breckmans in view of the teachings of Pawlowicz to provide the limitations of “in response to confirming that the maxillo-mandibular relationship is at the physiological rest position and when the maxilla-mandibular relationship is 
And Chan teaches confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual (p7: “Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface” EN: Note that after “TENS” indicates rest position, see page 3);
(p7: “A physiologic rest position (Myocentric) was first determined in both the vertical, sagittal and frontal dimensions by visual aid of computerized mandibular scanning (Scan 4/5) after Myomonitor TENS of 60 minutes.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sachdeva, Breckmans, Jarabek, and Pawlowicz in view of the teachings of Chan to provide the limitations of “confirming that a maxillo-mandibular relationship of the individual is at a physiological rest position, wherein confirming that the maxillo-mandibular relationship is at the physiological rest position comprises monitoring energy usage by jaw musculature of the individual; and determining a vertical dimension of rest for a maxillo-mandibular relationship” since “Today, clinicians acknowledge the fundamental bio-physiologic principles in nature as they pertain to the neuromuscular occlusion arena. These basic principles apply to all areas of dentistry including restorative dentistry, orthodontics/ orthopedics and TMJ. The following are five points that must be considered: …” and list item 2 (cited in the rejection) is one of the five points along with list item 5 which is "Can accurately OBJECTIVELY MEASURE and RECORD muscle and postural responses of the mandible in establishing an occlusion.” This complements the methods of Sachdeva and Pawlowicz are, in part, interested in establishing an occlusion (Sachdeva:[0057], [0059], [0114]; Pawlowicz:[0012]; “allowing for dental impressions and record taking of this preferred occlusion”).
Sachdeva does not explicitly teach resulting in a rest position rendering of the maxillomandibular relationship at the physiological rest position and the rest position rendering, however, this intended result necessarily follows from the combination of rendering, imaging, and rest position as shown above.

Regarding claim 43, Sachdeva teaches the method of claim 42 (in combination) wherein the dental appliance is a denture ([0112]: “These appliances include both fixed appliances, e.g., brackets, bands, archwires, crowns and bridges, as well as removable appliances including aligning shells, retainers and partial or full dentures.”).

Regarding claim 44, Sachdeva teaches the method of claim 43 (in combination) wherein the denture is a complete denture (as for claim 43, “full dentures”).

Response to Arguments
Claims Rejections under 35 USC§ 103
Applicant (p14:¶¶3-5):
At page 82, the Examiner cites paragraph 0112 of Sachdeva as support for application of Sachdeva to "many scenarios", particularly to those including full dentures and, by the same token, edentulous patients. The Examiner cites paragraphs 0005, 0068, 0075, 0077, 0083, 0085 and 0094 of Sachdeva as support for Sachdeva having no requirement for "teeth" such that teeth are not a prerequisite to creating a model according to the teaching of Sachdeva. The Applicant respectfully submits that the Examiner's interpretation of Sachdeva relies on hindsight and otherwise overstates the connection between Sachdeva and the subject matter of claim 1.
Irrespective of whether Sachdeva teaches an express requirement for the presence of teeth in creating a model, Sachdeva requires either teeth, bite registration material, a coordinate 
By contrast, the subject matter of claim 1 does not rely on any material in the individual's mouth whatsoever, and is inconsistent with use of bite registration material or coordinate measuring device. Claim 1 recites scanning, with a scanning device, in response to confirming that the maxillo-mandibular relationship is at the physiological rest position of at least a portion of the maxilla and at least a portion of the mandible when the maxillo-mandibular relationship is at the physiological rest position to obtain a third data set of at least a portion of the maxilla and at least a portion of the mandible. At least these features of claim 1 are inconsistent with use of bite registration material or coordinate measuring device in the individual's mouth at the time of scanning. The method taught by Sachdeva is reliant on the presence of impression material, a coordinate measuring device or structures in the individual's mouth to establish a bite, and Sachdeva is focused on establishing and measuring an occlusal position, which is distinct from a rest position. Sachdeva does not disclose any approach to scanning that would be consistent with acquiring data of a maxilla-mandibular relationship at the rest position. As a result, Sachdeva does not make obvious at least the features of claim 1 recited in this paragraph when considered alongside a general recognition of rest position as a phenomenon, as disclosed in Chan.
Examiner’s response:

Nevertheless, the claims are now rejected over Sachdeva in view of Breckmans, Pawlowivz, and Chan. In particular as regards “teeth”, Breckmans discloses methods of imaging and image registration for the individuals lacking sufficient dentition to define an occlusal position, e.g. an edentulous individual. Complementing the methods of Sachdeva with Breckman’s modeling of edentulous individuals would obviate the alleged need of using teeth in Sachdeva’s methods as regards the imagining and registration.

Applicant (p15:¶1):
The Examiner recognizes that Sachdeva does not teach the subject matter of claim 1, and asserts that it would have been obvious to one of ordinary skill in the art to modify Sachdeva and Jarabek to provide the features of previous claim 4 in view of Chan. The Applicant respectfully submits that Chan, as summarized at page 11 of the current Office Action, relies on a visual aid as well as movement via muscle activity. The Applicant submits that the rest position is a still position, and is not taught in Chan to be determined in the absence of muscle movement. Claim 1 recites "scanning, with a scanning device, in response to confirming that the maxillo-mandibular relationship is at the physiological rest position of at least a portion of the maxilla and at least a portion of the mandible when the maxillo-mandibular relationship is at the physiological rest 
Examiner’s response:
The examiner respectfully disagrees. In particular the citation is ‘Physiologic rest was identified objectively using simultaneous monitoring of CMS and EMG recordings after TENS … . … muscle activity (EMG) were simultaneously monitored and recorded after Myomonitor TENS therapy to identify and confirm an optimal vertical, sagittal and frontal position before treatment began. Low EMG recordings with the visual aid of observing mandibular position confirmed an optimal physiologic mandibular position to begin treatment (Figure 4a and b).” and pp8 and 9:figs 4a and 4b: “resting surface”’ which indicates that Chan only “reliant on movement” as is needed to determine when there is no movement, i.e. at “rest”. It is the very purpose of Chan to determine physiological rest position.
As regards the connection between scanning and physiological rest, as shown in the prior Office Action, Chan discloses that ‘“PHYSIOLOGIC REST” – without manual intervention’ and ‘accurately OBJECTIVELY MEASURE and RECORD muscle and postural responses of the mandible in establishing an occlusion’ [emphasis is from Chan] are important to “all areas of 
Applicant (p16:¶¶1-2):
Examiner: Applicant’s arguments ultimately rest on the points discussed herein above.

Applicant (p17:¶2):
The Examiner further relies on Malfliet in the rejection of claims 14 to 37 for teaching a processor in operative communication with the first data acquisition module and the second data acquisition module for controlling the first data acquisition module and the second data acquisition module. At paragraph 0045, Malfliet teaches that in a case such as 2D or 3D photograph mapping of edentulous patients onto digitized 3D models of the maxillar and mandibular plaster casts, the preferential approach makes use of facebow measurements to map the different data sets. In such cases, the Applicant submits that the processer is not in operative communication with the data acquisition module as the facebow measurements would require manual input. As such Malfliet a person skilled in the art would not combine Malfliet with Sachdeva, Chan, or Jabarek to arrive at the instant application. The Applicant respectfully submits that the teachings of Malfliet in combination with Sachdeva, Chan, and Jarabak do not address deficiencies in the prior art related to modelling an individual absent craniofacial structures beyond at least a portion of the maxillary arch or mandibular arch.
Examiner’s response:


Remaining arguments:
The remaining arguments ultimate rely on those discussed above.

Conclusion
Claims 1-3 and 5-44 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170065379 A1	Cowburn; George et al.
Discussing using augmented reality for dentistry including for edentulous individuals
US 20120276502 A1	MARSHALL; MICHAEL CRAIG
Discussing the modeling of edentulous jaws
US 20120100500 A1	Gao; Fei
Discussing modeling of fully or partially edentulous individuals for treatment planning.
US 20120046668 A1	Gantes; Bernard
Discussing imagining and modeling of edentulous individuals (note: uses a prosthesis during scanning, see [0100])
FANG, JING-HUAN, XUEYIN AN, SEUNG-MI JEONG, AND BYUNG-HO CHOI. "Digital intraoral scanning technique for edentulous jaws." The Journal of prosthetic dentistry 119, no. 5 (2018): 733-735.
Discussing intraoral scanning of edentulous jaws using intraoral markings.
GOMES, VANDERLEI L., LUIZ C. GONÇALVES, CAIO LM CORREIA, BÁRBARA L. LUCAS, AND POLLIANE M. CARVALHO. "Vertical dimension of the face analyzed by digital photographs." European Journal of Esthetic Dentistry 3, no. 4 (2008) pp362-370
Discussing determining various occlusal measures using digital photographs

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128